                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TENNESSEE
                                   WINCHESTER DIVISION

 ASHTON HUGHES,                                         )
 JOSHUA VANDUSEN,                                       )
 SHANNON HELMERS, and                                   )
 CHARLES DODSON,                                        )        Case No. 4:19-cv-00028-CLC-SKL
                                                        )
          Plaintiffs,                                   )        JURY DEMAND
                                                        )
 v.                                                     )
                                                        )        JUDGE COLLIER
 DENISE JACKSON and                                     )        MAGISTRATE JUDGE LEE
 RVSHARE, LLC,                                          )
                                                        )
          Defendants.                                   )

                                   PLAINTIFFS’ MOTION TO STRIKE

          Plaintiffs Ashton Hughes, Joshua Vandusen, Shannon Helmers, and Charles Dodson

 (collectively “Plaintiffs”), respectfully move this Court, pursuant to Fed. R. Civ. P. 12(f), to strike:

 (1) the seventeenth and twenty-fourth affirmative defenses of Defendant RVshare, LLC, and (2)

 the eleventh, fifteenth, nineteenth, and twentieth affirmative defenses of Defendant Denise

 Jackson.1 For the reasons set forth in the accompanying Memorandum of Law, these affirmative

 defenses are insufficient, immaterial, impertinent, and/or scandalous and should each be stricken.




 1
          Although Defendants RVshare, LLC and Denise Jackson each filed separate Answers to Plaintiffs’ First
 Amended Complaint (D.E. 30 and 31), both are represented by the same counsel and have, effectively, asserted the
 same affirmative defenses at issue. Accordingly, in the interest of judicial economy, Plaintiffs file this single motion
 seeking to strike certain affirmative defenses from the Answers of both Defendants.



Case 4:19-cv-00028-CLC-SKL Document 34 Filed 09/16/19 Page 1 of 2 PageID #: 171
                                                    Respectfully submitted,

                                                    NEAL & HARWELL, PLC


                                                    By: /s/ Jeffrey A. Zager__________
                                                        Philip N. Elbert, No. 009430
                                                        Jeffrey A. Zager, No. 032451
                                                        Benjamin C. Aaron, No. 034118
                                                    1201 Demonbreun Street, Suite 1000
                                                    Nashville, TN 37203
                                                    (615) 244-1713 – Telephone
                                                    (615) 726-0573 – Facsimile
                                                    pelbert@nealharwell.com
                                                    jzager@nealharwell.com
                                                    baaron@nealharwell.com
                                                    Counsel for Plaintiffs




                                CERTIFICATE OF SERVICE
         I hereby certify that a copy of the foregoing has been served by the Court’s Electronic
 Filing System upon the following counsel of record on this 16th day of September, 2019.

        Gerard M. Siciliano, Esq.
        Calli C. Kovalic, Esq.
        LUTHER-ANDERSON, PLLP
        100 W. MLK Blvd. Suite 700
        Chattanooga, TN 37401-0151
        Counsel for Defendants RVshare, LLC
        and Denise Jackson


                                                    /s/ Jeffrey A. Zager____________




                                               2

Case 4:19-cv-00028-CLC-SKL Document 34 Filed 09/16/19 Page 2 of 2 PageID #: 172
